NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               ______________

                                     No. 21-1364
                                   ______________

                          UNITED STATES OF AMERICA

                                           v.

                                  JOHN KRASLEY,
                                             Appellant
                                   ______________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. No. 5-18-cr-00545-001)
                   U.S. District Judge: Honorable Edward G. Smith
                                   ______________

                               Argued March 31, 2022

             Before: RESTREPO, ROTH, and FUENTES, Circuit Judges.

                                 (Filed: July 11, 2022)

Robert Epstein, Esq. [Argued]
Brett G. Sweitzer, Esq.
Mark T. Wilson, Esq.
Federal Community Defender Office for the Eastern District of Pennsylvania
601 Walnut Street, Suite 540 West
Philadelphia, PA 19106
       Counsel for Appellant John Krasley

Robert A. Zauzmer, Esq. [Argued]
Office of United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106
       Counsel for Appellee United States of America



                                           1
                                     ______________

                                        OPINION *
                                     ______________

FUENTES, Circuit Judge.

       A jury found John Krasley guilty of fourteen counts of transporting, distributing,

receiving, and accessing child pornography between 2013 and 2018. A central issue at

trial was whether the internet connection used to commit the charged offenses was accessed

from inside or outside of Krasley’s residence. The Government introduced two sets of

evidence for the purpose of “location,” to show that the internet connection used for the

charged offenses was accessed from inside Krasley’s residence: (1) the titles of two deleted

video files from 2010 that law enforcement found on a thumb drive in the residence; and

(2) deleted chat messages from 2010 that law enforcement found on a desktop computer in

the residence. The District Court admitted both sets of evidence with a limiting instruction

for the jury to consider the evidence for “location” only and not for propensity purposes.

Krasley objected to the admission of the evidence before and during trial, and again on

appeal. For the reasons explained herein, we will affirm Krasley’s conviction.

                                             I.

       The Government charged John Krasley with fourteen counts of transporting,

distributing, receiving, and accessing child pornography on specific dates between March

4, 2013 and June 27, 2018, through Internet Protocol (“IP”) addresses associated with the



       *
         This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not
constitute binding precedent.

                                             2
internet router in his residence. 1 Law enforcement had executed search warrants at

Krasley’s residence and seized his computers, cell phones, and other electronic devices

four times: in 2006, 2009, 2013, and 2018. But the Government did not find child

pornography in Krasley’s residence during any of these searches. 2

       Krasley did not dispute that his internet connection was used to view and traffic

child pornographic material for the charged offenses, but he denied that he was the person

who committed the offenses. 3 A central issue at trial was therefore “whether the internet

activity that [the Government] charged occurred from someone in Mr. Krasley’s house, i.e.

Mr. Krasley, or someone outside Mr. Krasley’s house . . . [who] wasn’t him.” 4 To that

end, the Government introduced two sets of evidence to show that the internet connection

used for the charged offenses was accessed from within Krasley’s residence, as opposed to

somewhere outside of Krasley’s residence. First, the Government introduced the titles of

two deleted video files on a thumb drive that was seized during the 2018 search of Krasley’s

residence. The video files were created in November 2010. The Government could not

view the videos themselves, but the titles were “consistent with child exploitation.” 5



1
  The charges were two counts of transportation of child pornography, in violation of 18
U.S.C. § 2252(a)(1); six counts of distribution of child pornography, in violation of 18
U.S.C. § 2252(a)(2); two counts of receipt of child pornography, in violation of 18 U.S.C.
§ 2252(a)(2); and four counts of access with intent to view child pornography, in violation
of 18 U.S.C. § 2252(a)(4)(B).
2
  The Government also did not find the software on any device necessary to communicate
on the Gigatribe file-sharing network used for the distribution counts.
3
  Krasley denied ever uploading, downloading, sending, or receiving child pornography
from a computer or via the internet.
4
  App. 121.
5
  App. 385.

                                             3
Second, the Government introduced deleted “internet relay chat” messages 6 that were

recovered from the hard drive of a desktop computer seized during the 2013 search of

Krasley’s residence.   The chat messages discussed the trading of child exploitation

material, and were also from November 2010.

       Krasley objected to the admission of this evidence through counsel before and

during trial. Before trial, Krasley moved to exclude the chat messages, claiming that they

were inadmissible under Federal Rule of Evidence 404(b) and that their admission would

be unduly prejudicial. The Government argued that both the video titles and the chat

messages were admissible for the limited purpose of “location,” specifically, “the location

of the person who used Krasley’s internet connection to distribute, transport, receive or

access child pornography as charged in the indictment.” 7 The Government also argued

that “[t]he physical presence” of the evidence on a desktop computer and a thumb drive

found in Krasley’s residence, even though the files were deleted, “tends to make it more

likely that the person using his internet connection for the crimes charged was doing so

from Krasley’s home.” 8 The District Court ruled the disputed evidence admissible over

Krasley’s objection during a pretrial motions hearing.

      Krasley renewed his objection during trial, but the District Court again ruled the

evidence admissible. The District Court concluded that: (1) both the video titles and the

chat messages were proffered for a proper purpose of “show[ing] the physical location of



6
  Internet relay chat (“IRC”) messages are from internet chat rooms.
7
  App. 53, 78.
8
  App. 53, 78–79.

                                            4
the user of Krasley’s internet connection, not that [Krasley] had the propensity to commit

the crimes charged”9; (2) the evidence was relevant “as it makes it more likely that the

child pornography trading activity was at least discussed on the [chat messages] . . . from

Mr. Krasley’s residence in 2010,” which in turn “makes it more likely that the child

pornography trading activity that occurred on Mr. Krasley’s internet [for the charged

offenses] did occur from within Mr. Krasley’s residence” 10; and (3) the probative value of

the evidence is “high as it establishes a connection between Mr. Krasley’s residence and

child pornography activity,” and also that the evidence is “not unfairly prejudicial.” 11

       The District Court gave a limiting instruction to the jury, instructing the jury to

consider this evidence only to decide where the person who accessed Krasley’s internet

and committed the charged offenses was located, and not for any other purpose, including

as evidence of Krasley’s bad character or propensity to commit crimes. 12

       Aside from the disputed evidence from 2010, the Government also introduced

evidence on the specific charged offenses between 2013 and 2018. The jury found Krasley

guilty of all fourteen counts of transporting, distributing, receiving, and accessing child

pornography.    The District Court sentenced Krasley to 240 months’ imprisonment,

followed by ten years of supervised release. Krasley appealed.




9
  App. 419.
10
   App. 419.
11
   App. 420.
12
    The District Court instructed the jury three times: (1) at the presentation of the video
titles, (2) at the presentation of the chat messages, and (3) after closing arguments.

                                              5
                                             II.

       The District Court had subject-matter jurisdiction pursuant to 18 U.S.C. § 3231. We

have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review a

district court’s evidentiary rulings for an abuse of discretion. 13 An abuse of discretion

occurs where the district court’s decision is “arbitrary, fanciful, or clearly unreasonable”—

in short, where “no reasonable person would adopt the district court’s view.” 14 However,

we exercise plenary review over a district court’s rulings “to the extent they are based on

a legal interpretation of the Federal Rules of Evidence,” 15 including “whether evidence

falls within the scope of Rule 404(b).” 16

                                             III.

       On appeal, Krasley argues that the District Court erred in admitting the video titles

and the chat messages for three reasons. First, Krasley argues that the Government did not

allege, and the District Court did not find, that he committed the prior acts related to the

video titles or the chat messages, or that there was sufficient evidence from which the jury

could find that he did. Second, Krasley argues that an essential unstated link in the

Government’s proffer was the propensity inference that Rule 404(b) prohibits—that the

person who committed the prior acts in his residence in 2010 was the same person



13
   United States v. Caldwell, 760 F.3d 267, 274 (3d Cir. 2014); United States v. Green, 617
F.3d 233, 239 (3d Cir. 2010).
14
   United States v. Starnes, 583 F.3d 196, 214 (3d Cir. 2009) (quoting Ansell v. Green Acres
Contracting Co., 347 F.3d 515, 519 (3d Cir. 2003)).
15
   Green, 617 F.3d at 239 (quoting Complaint of Consolidation Coal Co., 123 F.3d 126,
131 (3d Cir. 1997)).
16
   Id. (quoting United States v. Cruz, 326 F.3d 392, 394 (3d Cir. 2003)).

                                              6
responsible for the charged offenses. Third, Krasley argues that the District Court erred in

conducting a Rule 403 balancing test between the probative value of the evidence and the

danger of unfair prejudice. Finally, Krasley argues that the erroneous admission of this

evidence was not harmless because there is a significant possibility that at least one

member of the jury would have reached a different verdict without it. We discuss each

argument in turn.

                                            A.

       First, Krasley argues that the District Court erred in admitting the video titles and

chat messages as “prior acts” evidence under Federal Rule of Evidence 404(b) because the

Government did not argue—nor did the District Court find—that he committed the prior

acts. He also argues that there was insufficient evidence from which the jury could find

that he committed the prior acts.

       Federal Rule of Evidence 404(b) prohibits propensity evidence: “Evidence of any

other crime, wrong, or act is not admissible to prove a person’s character in order to show

that on a particular occasion the person acted in accordance with the character.” 17 Even

so, evidence may be admissible under Rule 404(b) for a non-propensity purpose, “such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” 18 Admissibility under Rule 404(b) requires four elements:

(1) the other-acts evidence must be proffered for a non-propensity purpose; (2) that


17
  Fed. R. Evid. 404(b)(1).
18
  Fed. R. Evid. 404(b)(2); see also Caldwell, 760 F.3d at 276 (“By introducing the list of
permissible purposes with the words ‘such as,’ the drafters made clear that the list was not
exclusive or otherwise limited to a strictly defined class.”).

                                             7
evidence must be relevant to the identified non-propensity purpose; (3) the probative value

of the evidence must not be substantially outweighed by its potential for causing unfair

prejudice to the defendant; and (4) if requested, a limiting instruction must accompany the

evidence. 19 Under Rule 404(b), “similar act evidence is relevant only if the jury can

reasonably conclude that the act occurred and that the defendant was the actor.” 20 As a

result, “Rule 404(b) only applies to evidence of a defendant’s other bad acts or crimes, not

those of third parties.” 21

       The disputed evidence was not proffered as Krasley’s prior acts. The Government

did not argue or allege that Krasley viewed the videos or authored the chat messages, or

even that Krasley knew of the existence of this material in his residence. The District Court

even acknowledged, “as the Government admits, [the chat messages] cannot be attributed

to Mr. Krasley or any other individual.” 22 Since it was not argued or established that

Krasley committed any prior acts related to the videos or the chat messages, Rule 404(b)

does not apply. 23 Nevertheless, the evidence is still subject to other rules of evidence.

                                             B.

       Second, Krasley argues that the District Court erred in admitting the disputed

evidence as relevant despite an impermissible propensity inference that, because Krasley



19
   United States v. Repak, 852 F.3d 230, 241 (3d Cir. 2017); Caldwell, 760 F.3d at 276–78.
20
   Huddleston v. United States, 485 U.S. 681, 689 (1988) (emphasis added).
21
   United States v. Bailey, 840 F.3d 99, 125 (3d Cir. 2016).
22
   App. 416.
23
   Cf. Bailey, 840 F.3d at 125 (holding that Rule 404(b) does not apply to video evidence
of a murder in which the Government stipulated that none of the defendants engaged in or
plotted to engage in the murder).

                                              8
engaged in child pornography in 2010, he committed the charged offenses of child

pornography between 2013 and 2018. Krasley contends that the Government’s proffer of

“location” as a non-propensity purpose for the evidence was merely a clever substitute for

“perpetrator” and an end run around the propensity prohibition under Rule 404(b).

         Krasley’s argument is unavailing. We already found that Rule 404(b) does not

apply because the Government did not argue or allege that Krasley committed the prior

acts in 2010. Although Rule 404(b) does not apply, the disputed evidence must be relevant

to be admissible. Under Federal Rule of Evidence 401, evidence is “relevant” if (1) “it has

any tendency to make a fact more or less probable than it would be without the evidence,”

and (2) “the fact is of consequence in determining the action.” 24 Relevant evidence is

generally admissible, so “the bar for what constitutes relevant evidence is low.” 25 The

District Court held that the evidence was relevant because it makes it more likely that

activity related to child pornography occurred within Krasley’s residence in 2010, which

in turn makes it more likely that the activity for the charged offenses also occurred within

Krasley’s residence.

         We agree.     The disputed evidence is relevant because the existence of child

pornographic material on devices in Krasley’s residence made it more likely that the

internet connection used for the charged offenses was also made from within his residence.

The evidence therefore helped the jury determine whether to accept or reject Krasley’s




24
     Fed. R. Evid. 401.
25
     Forrest v. Parry, 930 F.3d 93, 114 (3d Cir. 2019) (citing Fed. R. Evid. 402).

                                               9
defense that the internet connection used for the charged offenses was made from

somewhere outside of his residence.

                                              C.

       Third, Krasley argues that the District Court erred in the Rule 403 balancing test

because the video titles and the chat messages do not have probative value, and because

any probative value is substantially outweighed by the danger of unfair prejudice.

       Under Federal Rule of Evidence 403, “[t]he court may exclude relevant evidence if

its probative value is substantially outweighed by a danger of . . . unfair prejudice.” 26 We

reverse a district court’s conclusion under Rule 403 only if we find the conclusion to be an

abuse of discretion, meaning that the conclusion is “arbitrary or irrational.” 27 “If judicial

self-restraint is ever desirable, it is when a Rule 403 analysis of a trial court is reviewed by

an appellate tribunal.” 28

       The District Court here found that the disputed evidence was not unfairly prejudicial

and had high probative value because it established a connection between Krasley’s

residence and child pornographic activity within the residence. The District Court did not

reach this conclusion lightly. It received written briefings and heard argument from the

parties on the admissibility of the disputed evidence before trial, and it again heard

argument from the parties during trial. Each time, the District Court scrutinized the

evidence and weighed the probative value against any potential prejudicial effect, as


26
   Fed. R. Evid. 403.
27
   United States v. Universal Rehab. Servs. (PA), Inc., 205 F.3d 657, 665 (3d Cir. 2000)
(en banc) (quoting In re Paoli R.R. Yard PCB Litig., 113 F.3d 444, 453 (3d Cir. 1997)).
28
   United States v. Long, 574 F.2d 761, 767 (3d Cir. 1978).

                                              10
required by Rule 403. Each time, the District Court found that the probative value of the

evidence was not substantially outweighed by any danger of unfair prejudice. 29

       Furthermore, the District Court instructed the jury three times—once at the

presentation of each set of evidence, and again after closing argument—that the jury may

consider the disputed evidence only to decide where the person who accessed Krasley’s

internet and committed the charged offenses was located, and not for any other purpose

such as evidence of Krasley’s character or propensity to commit crimes. The provision of

a limiting instruction can alleviate the potential prejudice of evidence admitted over a Rule

403 objection since these instructions mitigate concerns that the jury would use the

evidence to draw an improper propensity inference. 30 Juries are presumed to follow

limiting instructions. 31 The limiting instructions here provide additional support that no

unfair prejudice substantially outweighed the probative value of the disputed evidence.




29
   On the first day of trial, the District Court expressed concern about the disputed evidence
being propensity evidence, about the prejudicial effect of the evidence, and about the jury
potentially misusing the evidence. Despite this initial concern, on the second day of trial,
the District Court—presumably after taking the evening to consider the issues again—
reaffirmed its earlier holding from the pretrial hearing that the evidence was admissible.
This further demonstrates that the District Court thoroughly considered the evidence under
Rule 403.
30
   United States v. Gonzalez, 905 F.3d 165, 198 (3d Cir. 2018); Repak, 852 F.3d at 247;
see also United States v. Sriyuth, 98 F.3d 739, 748 (3d Cir. 1996) (“[T]he risk of unfair
prejudice was minimized by the district court’s instruction to the jury on the limited use of
the . . . evidence.”).
31
   See United States v. Lee, 612 F.3d 170, 191–92 (3d Cir. 2010); United States v. Givan,
320 F.3d 452, 462 (3d Cir. 2003).

                                             11
       We do not find that the District Court acted arbitrarily or irrationally in admitting

either the video titles or the chat messages over Krasley’s objections. We therefore find

that the District Court did not abuse its discretion in admitting the disputed evidence.

                                             D.

       Finally, Krasley argues that the erroneous admission of the disputed evidence was

not harmless because there is a significant possibility that at least one member of the jury

would have reached a different verdict without the evidence. We are not convinced.

       As we have already stated, the District Court did not err in admitting either the video

titles or the chat messages. Nevertheless, even if the admission of this evidence were

erroneous, any error was harmless. “An evidentiary error is harmless if ‘it is highly

probable that the error did not contribute to the judgment,’ which ‘requires that the court

possess a sure conviction that the error did not prejudice the defendant.’” 32             The

Government presented abundant direct and circumstantial evidence for the jury to reach

the same verdict, without needing to consider the disputed evidence. 33 This other evidence

includes evidence showing that: the IP addresses associated with Krasley’s internet router

were the same IP addresses used for each of the charged offenses; Krasley was present in

his home on the dates and times that child pornographic activity occurred for the charged

offenses; the neighbors were unlikely to receive a usable signal from Krasley’s router due



32
   Bailey, 840 F.3d at 124 (quoting United States v. Zehrbach, 47 F.3d 1252, 1265 (3d Cir.
1995) (en banc)).
33
   Cf. id. (finding that the district court’s erroneous admission of video evidence was
harmless where the Government presented “abundant evidence” of the charges and the
defendant’s liability).

                                             12
to their distance from Krasley’s residence and the unique password for his router; and

connections to the file-sharing network Gigatribe by usernames known to be used by

Krasley correlated with Krasley’s presence and absence from his residence. Based on the

totality of the Government’s evidence, it is highly probable that the admission of the video

titles or the chat messages—if erroneous—did not contribute to the jury’s verdict. 34

                                            IV.

       For the foregoing reasons, we will affirm Krasley’s conviction.




34
  We again note that the District Court gave a limiting instruction on the disputed evidence
three times. As discussed earlier, juries are presumed to follow limiting instructions, which
undermines Krasley’s argument that the jury used the disputed evidence for the exact
purpose for which they were instructed not to use the evidence.

                                             13